April 26, 2012 Via EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Attention: Mr. Tom Kluck Legal Branch Chief Re: Alexander’s, Inc. Form 10-K for the year ended December 31, 2011 File No. 001-06064 Dear Mr. Kluck: Please find herein our response to your letter dated April 3, 2012, on behalf of the Staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) to Mr. Joseph Macnow, Chief Financial Officer of Alexander’s, Inc. (“Alexander’s,” or the “Company”) regarding the above referenced filing with the Commission. We have carefully considered the Staff’s comments and have provided additional information, as requested. For your convenience, we have included the Staff’s comment before each of our responses. General Please be advised that we may issue additional comments to your filing after you file your preliminary proxy statement on Schedule 14A. Response The Company acknowledges the Staff’s comment. Item 2, Properties, page 17 We note that you disclose “average annualized rent per square foot.” In future Exchange Act periodic reports, please disclose how tenant concessions, such as free rent, or tenant reimbursements have impacted your average annualized rent. Response The Company notes for the information of Staff that “average annualized rent per square foot” provided in the property table on page 17 excludes the impact of tenant concessions such as free rent and tenant reimbursements, consistent with the manner in which market rents are quoted in the industry. In future Exchange Act periodic reports, the Company will expand its disclosure in Management’s Discussion and Analysis of Financial Condition and Results of Operations to provide details of its property leasing activity, including the amount of tenant improvements and leasing commissions per square foot and per square foot per annum. The Company will also disclose in its future Exchange Act periodic reports that contain a property table that “average annualized rent per square foot” does not include the impact of tenant concessions such as free rent and tenant reimbursements and will make reference to the leasing activity disclosure to be included in future Management’s Discussion and Analysis of Financial Condition and Results of Operations. We note that your property portfolio includes office and retail usage. In future Exchange Act periodic filings, please also include property data for your office space, such as lease expirations, or explain why such disclosure is not necessary. Response The Company notes for the information of the Staff that the office space in the Company’s portfolio resides only at the Company’s 731 Lexington Avenue property and aggregates 885,000 square feet, all of which is leased to one tenant, Bloomberg L.P. The
